             Case 2:17-cv-00894-TSZ Document 187 Filed 06/05/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       EKO BRANDS, LLC,
 8                           Plaintiff,
 9         v.                                         C17-894 TSZ
10     ADRIAN RIVERA MAYNEZ                           MINUTE ORDER
       ENTERPRISES, INC.; and
11     ADRIAN RIVERA,
12                           Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
             (1)    Defendants’ motion to alter or amend judgment or alternatively for a new
15
     trial, docket no. 180, is DENIED. Defendants’ motion is premised on a misreading of the
     United States Supreme Court’s recent decision in Romag Fasteners, Inc. v. Fossil, Inc.,
16
     140 S. Ct. 1492 (2020). Defendants contend that Romag rendered “obsolete and
     erroneous” the legal standard pursuant to which the Court awarded to plaintiff certain
17
     profits earned by defendants. The Court premised the disgorgement of profits on a
     finding of willfulness. See Findings of Fact and Conclusions of Law at ¶¶ 32-60 (docket
18
     no. 149). Contrary to defendants’ assertion, the Romag Court did not cast any doubt on
     the validity of an award of profits that is based on willful infringement. Rather, in
19
     Romag, the Supreme Court held that, to recover a defendant’s profits under 15 U.S.C.
     § 1117(a), a plaintiff need not necessarily prove willfulness. See 140 S. Ct. at 1495-97.
20
     In other words, in this case, plaintiff might have been entitled to the same disgorgement
     of profits even if willful infringement had not been shown. Willfulness having been
21
     established, however, the Court appropriately applied “principles of equity” to award
     certain profits attributable to the trademark infringement. See 15 U.S.C. § 1117(a).
22

23

     MINUTE ORDER - 1
             Case 2:17-cv-00894-TSZ Document 187 Filed 06/05/20 Page 2 of 2



 1          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record and to the United States Court of Appeals for the Ninth Circuit.
 2
            Dated this 4th day of June, 2020.
 3

 4                                                    William M. McCool
                                                      Clerk
 5
                                                      s/Karen Dews
 6                                                    Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
